Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Arthur Lee Hairston, Sr., petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his complaint. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court has recently dismissed his complaint. Accordingly, because the district court has recently decided Hairston’s case, we deny the mandamus petition as moot. We further deny Hair-ston’s motion to waive fees. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.